Case 1:20-cv-00610-FJS-DJS Document 36 Filed 08/10/21 Page 1 of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

In the Matter of Civil No.: 1:20-CV-610
CONFIDENTIALITY AGREEMENT
FOR THE CONDUCT OF MEDIATION

 

The parties hereto in this matter agree that the mediation proceedings, including any
statement made or document prepared by any party, attorney, other participant, or by the
mediator are confidential and privileged information, and will not be disclosed or referred to in
any subsequent proceeding or document, or construed for any purpose as an admission against
interest. Any documents submitted to the mediator and any statements made during the
mediation proceedings are for settlement purposes only.

The confidentiality of the mediation proceedings does not extend to threats of imminent
physical harm.

The parties understand and agree that the mediator has no authority to decide the case and
is not acting as an advocate or attorney for any party. The mediator has no authority to compel
resolution of the dispute. The parties understand that the mediation is voluntary and may be
terminated at any time, either by agreement of the parties or at the discretion of the mediator if
the mediator believes an impasse has been reached.

Proceedings before the mediator will be informal and the rules of evidence do not apply.

No record, stenographic or tape recordings of the meetings will be made. The mediator's
notes are confidential and will not be revealed. The mediator will not be subpoenaed to produce
any documents submitted to the mediator. In no event will the mediator testify on behalf of a

party.

No party will be bound by anything said or done at the proceedings unless an agreement
or settlement is reached and approved by the appropriate authorities for all parties. If a settlement
is reached, it will be reduced to writing and signed by all parties, and will be filed with the Clerk,
U.S. District Court.

Da When 95 091
Nite sits tr Zoom Wedrodim The En tandaty hepa uses

pytRan 3 His Darton whoo Asien ULI

Signature

 

 

   

Witnessed:
